[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff had repaired the defendant's car after an accident. The plaintiff claims $4,696.58 and storage of $2,120.
The defendant filed a special defense claiming inadequate and defective workmanship. CT Page 476
The court finds that the plaintiff is entitled to full payment of the repairs. The court denies the storage charges. See, Conte v. Dwan Lincoln-Mercury, Inc.,172 Conn. 112, 123-4.
Judgment may enter for the plaintiff to recover $4,696.58 plus interest of $1,094 and taxable costs.
EDELBERG STATE TRIAL REFEREE